IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 7, 2009
                                     No. 08-11142
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

WILL GASAWAY,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:08-CR-99-3


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Will Gasaway pleaded guilty to conspiracy to distribute 50 grams or more
of a mixture or substance containing a detectable amount of methamphetamine.
Gasaway appeals his within-guidelines sentence of 135 months of imprisonment,
arguing that the sentence is procedurally unreasonable because the district court
failed to provide adequate reasons for his sentence.
       Because Gasaway did not object at sentencing to the adequacy of the
court’s reasons for the sentence, this issue is reviewed for plain error. See

       *
         Pursuant to Fifth Circuit Rule 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in Fifth
Circuit Rule 47.5.4.
                                  No. 08-11142

United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009),
petition for cert. filed (June 24, 2009) (No. 08-11099). Even if the district court
failed to adequately explain its reasons for rejecting Gasaway’s request for a
downward departure, Gasaway has not demonstrated how any error affected his
substantial rights; that is, he has not shown that the purported error affected or
“undermine[d] confidence in the outcome.” Id. at 364. Thus, Gasaway has not
met the plain error standard. Accordingly, we AFFIRM the district court’s
judgment.




                                        2